MEMORANDUM **
Fernando Zendejas-Gazcon appeals his sentence imposed after his guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326(a). Zendejas-Gazcon contends that the presentence report had incomplete information on his prior conviction thereby preventing a downward departure under U.S.S.G. § 5K2.17.
Zendejas-Gazcon agreed, as part of a negotiated plea agreement, to waive his right to appeal his sentence. Such waivers will be enforced if “knowingly and voluntarily made.” See United States v. Martinez, 143 F.3d 1266, 1271 (9th Cir.1998). The record indicates that the district court questioned Zendejas-Gazcon to ensure that he understood his rights and that his waiver was both voluntary and informed. Accordingly, we lack jurisdiction to review Zendejas-Gazeon’s sentence. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999) (noting that effective waiver of appeal deprives appellate court of jurisdiction).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.